Citation Nr: 1814684	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-38 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), Barrett's esophagus, hiatal hernia, and duodenitis.

2.  Entitlement to an initial rating higher than 10 percent for diabetic neuropathy of the left lower extremity.

3.  Entitlement to an initial rating higher than 10 percent for diabetic neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his son
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971, which includes service in the Republic of Vietnam.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied service connection for hiatal hernia and Barrett's esophagus.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2017 videoconference hearing at the RO.  A transcript of the hearing is associated with his file.

As for characterization of the issues on appeal, the Board points out that in the May 2012 rating decision, the RO also denied service connection for sleep apnea and granted service connection for dermatitis and assigned an initial noncompensable disability rating.  The Veteran submitted a timely notice of disagreement (NOD) with respect to the denial of service connection for sleep apnea and the initial rating assigned for dermatitis and these issues were included in an October 2014 statement of the case (SOC).  The sleep apnea and dermatitis issues were noted as being on appeal during the November 2017 hearing and the Veteran provided testimony with respect to the dermatitis issue during the hearing (the Veteran acknowledged during the hearing that he was withdrawing the appeal with respect to the denial of service connection for sleep apnea).  Nevertheless, the Veteran indicated on his October 2014 substantive appeal (VA Form 9) that he was only appealing the issue of entitlement to service connection for Barrett's esophagus and hiatal hernia and this is the only issue which has been certified to the Board for appellate review (see December 2014 "Certification of Appeal" form (VA Form 8)).  As neither the Veteran nor his representative has submitted any document that can be construed as a substantive appeal pertaining to the issues of entitlement to service connection for sleep apnea or entitlement to a higher initial rating for dermatitis following the October 2014 SOC and these issues have not been certified to the Board, the sleep apnea and dermatitis issues listed in the October 2014 SOC are not before the Board.  See Ortiz v. Shinseki, 23 Vet. App. 353, 357 (2010) (substantive appeal statute places burden on claimant to expand upon initial disagreement with RO decision by setting forth, however inartfully, a particular theory of error for the Board to decide).  

Lastly, as explained in the remand below, the issues of entitlement to higher initial ratings for diabetic neuropathy of the left and right lower extremities are included above on the title page and are being remanded because the Veteran has completed the first of two actions required to place these matters in appellate status.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current GERD, Barrett's esophagus, hiatal hernia, and duodenitis had their onset in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for GERD, Barrett's esophagus, hiatal hernia, and duodenitis are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board is granting the claim of service connection for GERD, Barrett's esophagus, hiatal hernia, and duodenitis, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. § 1110; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a July 2014 VA gastroenterology procedure consultation note, a September 2014 VA esophageal conditions examination report, and an October 2015 VA primary care treatment note reveal that the Veteran has been diagnosed as having GERD, Barrett's esophagus, hiatal hernia, and duodenitis.  Thus, current upper gastrointestinal disabilities have been demonstrated.

There is also evidence of upper gastrointestinal symptoms in service and evidence of continuous symptoms in the years since service which indicates that the current upper gastrointestinal disabilities were incurred in service.

As an initial matter, the Board notes that a June 1970 service treatment record documents the Veteran's report of an ulcer prior to service.  Regardless, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated. 38 U.S.C. §§ 1111; 38 C.F.R. § 3.304 (b).

Although the Veteran is certainly competent to report a history of an ulcer prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  There is no other evidence of any pre-existing upper gastrointestinal disorder prior to service and the Veteran's August 1969 entrance examination was normal other than for mild scoliosis, a cheek scar, and vision problems.  Therefore, the Board finds that the evidence is not clear and unmistakable that any upper gastrointestinal disorder pre-existed service and was not aggravated in service and the Veteran is presumed sound at service entrance.  38 U.S.C. § 1111.

The Veteran contends that he began to experience esophagus/stomach pain in service and that although he sought treatment at that time, he was told that there was nothing that could be done about his symptoms.  His DD Form 214 indicates that he served in Vietnam from August 1970 to October 1971.  He reported during the November 2017 hearing that while stationed in Vietnam, his unit experienced incoming enemy fire at one of his assigned locations and that his unit engaged with the enemy.

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding. VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The United States Court of Appeals for Veterans Claim (Court) has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).

In light of the evidence noted above, the Board finds that there is sufficient evidence that the Veteran participated in combat/was exposed to incoming enemy fire while serving in Vietnam.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C. § 1154 (b).  The combat rules not only reduce the evidentiary burden for establishing in-service disease, but may also assist a veteran in showing incurrence of the disability in service.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012)

The Veteran is competent to report upper gastrointestinal symptoms in service.  His reports of such symptoms in combat situations in service are satisfactory evidence and the reports are consistent with the circumstances of his service in Vietnam. There is no clear and convincing evidence to the contrary.  Also, the June 1970 service treatment record documents a report of epigastric pain.  Hence, the Board finds that the presence of upper gastrointestinal symptoms in service is established.  Moreover, the Veteran's post-service medical records and lay statements indicate that his upper gastrointestinal symptoms have continued in the years since that time.  

The physician who conducted a February 2012 VA examination opined that the Veteran's hiatal hernia was an anatomic abnormality and was not related to his ulcers in service.  The hiatal hernia was not likely ("not as likely as not") caused or permanently aggravated by ulcers, which were not present on esophagogastroduodenoscopy (EGD) testing.  Also, Barrett's esophagus, when present, is neither related to nor permanently aggravated by stomach or duodenal ulcers.  There was no further explanation or rationale provided for these opinions.

The physician who conducted the September 2014 VA examination opined that the Veteran's Barrett's esophagus and hiatal hernia were not likely ("less likely as not") caused by or a result of his treatment received in service.  She reasoned that the Veteran was seen for a complaint of epigastric pain in service in June 1970, but that this appeared to have been self-limited and to have resolved completely, as evidenced by no further visits or treatment for this complaint in service and a normal separation examination.  There was no diagnosis of Barrett's esophagus or hiatal hernia in service.  Also, there were no records showing ongoing problems or care for epigastric pain until 2010 (39 years after leaving service), when the Veteran presented with hematemesis and he was diagnosed as having Barrett's esophagus and hiatal hernia after an EGD was performed.  There was no documentation in the medical history by the Veteran's treating physicians at the time of the 2010 EGD of any chronic gastrointestinal complaints dating back to the time of service.

The February 2012 opinions are of little, if any, probative value because they are not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The September 2014 opinion is also of limited probative value because it is based, at least in part, on an inaccurate history.  Specifically, the opinion is partially based on a finding that there were no records showing ongoing problems or care for epigastric pain until 2010 (39 years after leaving service).  A review of the Veteran's treatment records, however, documents a report of an upset stomach during a January 1992 examination at the Manitowoc Clinic and a report of occasional GERD with certain foods during a September 1999 examination at Aurora Medical Group.  Hence, the September 2014 opinion is partly based upon an inaccurate history and is therefore of little probative value.  Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet.App. 458, 461 (1993)).

Moreover, the September 2014 opinion is largely based on the fact there is no evidence of any further gastrointestinal problems in the Veteran's service treatment records following his June 1970 treatment for epigastric pain and a lack of medical evidence of continuous treatment for upper gastrointestinal symptoms for many years following the Veteran's problems in service.  The Board points out, however, that the Veteran reported during the November 2017 hearing that although he continued to experience upper gastrointestinal symptoms following his June 1970 treatment in service, he did not seek any further treatment in service and did not report any problems at the time of his separation because he was told that nothing could be done about his symptoms.  Also, he did not want to delay his departure for home because he wanted to see his newborn son.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history.  Buchanan, 451 F.3d at 1336, n. 1 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

The Veteran is competent to report continuous upper gastrointestinal symptoms in the years since service and there is nothing to explicitly contradict these reports.  In light of this evidence, the Board finds that the reports of continuous upper gastrointestinal symptoms in the years since service are credible.

In sum, the evidence reflects that the Veteran experienced upper gastrointestinal symptoms in service and that there have been continuous symptoms in the years since service.  He has also been diagnosed as having current GERD, Barrett's esophagus, hiatal hernia, and duodenitis.  The evidence is thus at least evenly balanced as to whether the evidence indicates that the current upper gastrointestinal disabilities had their onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the currently diagnosed GERD, Barrett's esophagus, hiatal hernia, and duodenitis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").



ORDER

Entitlement to service connection for GERD, Barrett's esophagus, hiatal hernia, and duodenitis is granted.


REMAND

In an April 2016 rating decision, the RO granted service connection for diabetic neuropathy of the left and right lower extremities and assigned initial 10 percent disability ratings, from December 17, 2015.  In March 2017, the Veteran submitted a timely NOD ("Notice of Disagreement" form (VA Form 21-0958)) with respect to the ratings assigned for diabetic neuropathy of the lower extremities in the April 2016 decision.  The AOJ has not acknowledged the Veteran's NOD, and an SOC has not been issued as to these matters.  38 U.S.C. § 7105 (a) (2012).  Thus, the Board is required to remand these matters for issuance of the necessary SOC. See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

Issue an SOC as to the issues of entitlement to higher initial ratings for diabetic neuropathy of the left and right lower extremities.  These issues should not be certified to the Board unless a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


